Citation Nr: 1510287	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-19 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Montgomery, Alabama currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at an October 2014 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the file.

The Veteran had also perfected an appeal with regard to a petition to reopen a claim of service connection for a right hand disability.  In a January 2014 decision, a Decision Review Officer reopened and granted the claim of service connection for a right hand disability, and thereby resolved the appeal as to that issue.

The underlying issue of entitlement to service connection for a back disability and the issue of entitlement to service connection for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a back disability was originally denied in a December 2002 rating decision on the basis that there was no medical evidence of any such disability related to service; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.  

2.  Evidence received since the December 2002 RO decision includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's December 2002 decision that denied the claim of service connection for a back disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The evidence received since the December 2002 decision is new and material and sufficient to reopen the claim of service connection for a back disability.  
38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the Board's favorable decision in reopening the claim of service connection for a back disability, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence that was not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a back disability in a December 2002 rating decision on the basis that there was no medical evidence of any such disability related to service.  Specifically, this decision explained that service treatment records revealed that the Veteran fell from a truck in service and experienced thoracic pain, especially with respiration.  He was diagnosed as having a back contusion.  However, there was no diagnosis or treatment for a chronic back condition in service.  Hence, a chronic back condition was neither incurred in nor caused by service.  

The Veteran was notified of the RO's December 2002 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the December 2002 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the December 2002 denial includes the Veteran's testimony during the October 2014 Board hearing.  This testimony includes reports of back symptoms (e.g. occasional difficulty standing straight after getting up in the morning, pain, and possible left lower extremity neurologic symptoms) and the Veteran alluded to a possible continuity of back symptomatology in the years since service.  This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current back disability which may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the evidence triggers VA's duty to obtain an examination as to the etiology of any current back disability.  The evidence is, therefore, new and material, and the claim of service connection for a back disability is reopened. 


ORDER

As new and material evidence has been received, the claim of service connection for a back disability is reopened, and the appeal is granted to this extent only.





REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, a September 2013 VA primary care treatment note includes a diagnosis of cervical spondylosis.  Also, the Veteran reported during the October 2014 hearing that he experienced back pain and potential lower extremity neurologic symptoms.  Thus, there is competent evidence of current neck and back disabilities.  Service treatment records reflect that the Veteran was treated for thoracic spine pain in September 1978 after falling off a truck.  X-rays of the spine were normal and he was diagnosed as having a back contusion.  He reported during the October 2014 hearing that he injured both his neck and back at the time of the September 1978 fall and he alluded to a continuity of neck and back symptomatology in the years since that time.  

Hence, the evidence suggests that the Veteran may have current neck and back disabilities which are related to service.  VA's duty to obtain an examination as to the nature and etiology of any such disabilities is, therefore, triggered.  An examination is necessary to determine whether the Veteran has any current back disability and to obtain medical opinions as to the etiology of any current neck and back disabilities.

Moreover, the Veteran reported during the October 2014 hearing that he had received treatment for spinal problems at the VA Medical Center in Birmingham, Alabama (VAMC Birmingham) in 2004 and 2005.  The VA treatment records from this facility that are currently included among the Veteran's paperless records are primarily dated from March 2007 to January 2008 and from February 2011 to November 2013, and there are only some minimal records dated in March 2002 and August 2003.  Thus, it appears that there are VA treatment records that have not yet been obtained.  Such records should be obtained on remand.  

Also, the Veteran reported during the October 2014 hearing that he has received treatment for his claimed disabilities from Dr. Butler and the University of Alabama.  As any such records are directly relevant to the issues on appeal, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of treatment, to specifically include any records dated from February 1980 through March 2007, from January 2008 through February 2011, and from November 2013 through the present.

2.  Ask the Veteran to specifically complete authorizations for VA to obtain all records of his treatment for a neck disability and a back disability from Dr. Butler and the University of Alabama (see pages 6 and 8 of the October 2014 Board hearing transcript).

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current neck and back disabilities.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.
For any current neck and back disabilities identified (i.e., any neck and back disabilities diagnosed since March 2007), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current neck disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is the result of the Veteran's fall from a truck and reported neck injury in September 1978, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is the result of the Veteran's fall from a truck and treatment for a back contusion in September 1978, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on any neck and back disabilities diagnosed since March 2007, the evidence of treatment for a back contusion in September 1978 following a fall from a truck, the Veteran's report of also injuring his neck in the September 1978 fall, and any reports of neck and/or back symptoms continuing in the years since service.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  If a benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


